Walton, J.
These two actions appear to have been tried together, and both are before the law court on motions to have the verdicts set aside as against evidence and for new trials on the ground of newly discovered evidence. No questions of law are presented. Much of the evidence is but remotely relevant; and that portion of it which is more directly relevant is directly contradictory. Its weight depends upon the intelligence, the character, and the credibility of the witnesses. The evidence claimed to be newly-discovered does not impress us as of much importance. It is cumulative in its character and only slightly adds to the numerous contradictions already existing. It is the opinion of the court that the motions must be overruled and the verdicts allowed to stand.

Motions overruled.